Name: Commission Regulation (EEC) No 2243/91 of 26 July 1991 derogating from Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production
 Date Published: nan

 No L 204/22 Official Journal of the European Communities 27. 7. 91 COMMISSION REGULATION (EEC) No 2243/91 of 26 July 1991 derogating from Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows whereas, for this reason, implementation of the provisions in force would result in the application of the conversion rates applicable up to 16 June 1991 for the amounts of this premium to be paid during the current marketing year ; whereas, given the economic objective of this measure, such a situation is undesirable and, as a result, Article 3 (2) of Regulation (EEC) No 1244/82 should be derogated from ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ( l ), as last amended by Regula ­ tion (EEC) No 3577/90 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 24 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/91 (4), and in particular Article 5 (3) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1244/82 0, as last amended by Regulation (EEC) No 2079/90 (% lays down the period for lodging applica ­ tions for the premium for maintaining suckler cows and fixes the beginning of this period at 1 5 June ; whereas this same date constitutes, pursuant to Article 3 (2) of that Regulation, the day on which the operative event occurs for the conversion into national currency of the amounts of this premium expressed in ecus ; Whereas Council Regulation (EEC) No 1353/91 f) fixes 17 June 1991 as the date on" which the 1991 /92 marketing year in the beef and veal sector begins ; HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding Article 3 (2) of Regulation (EEC) No 1244/82, the conversion rate to be applied to the amounts referred to in Article 3 ( 1 ) shall be the agricul ­ tural conversion rate in force on 17 June 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 140, 5. 6. 1980, p . 1 . 0 OJ No L 353, 17. 12. 1990, p . 23. 0 OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 143, 20. 5. 1982, p. 20 . Ã  OJ No L 190, 21 . 7. 1990, p. 15 . 0 OJ No L 130, 25. 5. 1991 , p. 1 .